UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 10, 2016 RENTECH, INC. (Exact name of registrant as specified in its charter) Colorado 1-15795 84-0957421 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 2000 Potomac Street NW, 5th Floor Washington, DC (address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code): (202) 791-9040 10877 Wilshire Boulevard, 10th Floor
